     Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 1 of 7 PageID #:1064




                 F(IF.M 4 A-FFIDAVIT ACCOMPANNNG MOTION FOR
                    PERMISSION TO APPEAI II'.{ FORMA PAUPERTS
                    united States Distuict Court for the i'lcnilOQdDistrict   of.   lW   lvDIS
                                                                                                       /
                                                                                            FI LE
                                                  Case   No.   04 -cr -q40                       DEC   -   4   ?01'"


                                                                                            THOMAS G. BRIITOI{
My   issues on appeal are:                                                               CLERK, U.S. DISTRICT COURT



1.   For both you and your spouse estirrrate the average amount of money received from each of the
following sources during the past L2 months. Adjust any amount that was received weekly, biweekly,
quarterly, semiannually, or arlually to show the monthlyrate. Use gross amounts, that is, amounts bef ore
any deductions for taxes or otherwise.

tncome source                    Average monthly arrrount during              Amoult expected next month
                                 the past 12 months
                                 You                                      You

Employment                       $                                            sb
Self-employment
Income from rea-l propertv
(such as rental income)
                                 $

                                 $                                            ;-t-
Interest and dividends           $

Gi.fts                           $                                            $l
AJimony
Chiid support
                                 $

                                 $                                            ;+
                                                                              $-T-
                                                                              ,I
Retirement (such as              $
social security, pensions,
annuities, insurance)
Disability (such   as            $
social securify,
insurance payments)
Unemployment payntents           s                                            _l
Public-assistance                $                                            $--T-
(such as welfare)
Other    (bpecify):-
Total monthly income:
                                 $

                                 $/                                           t+
                                                                                                           MISC-14
     Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 2 of 7 PageID #:1065




2.   List your emp loyment history, most recent employer first. (Gross monthly pay is bef ore taxes or other
deductions.)

  Employer                       Address                            Dates of   Employment Gross monthly pay
                             ?0.@r ,)tbck,
frcDt\ocK                     {05o' , lA,rltr"-l                                                   \t.00
                                                                                               -            \

                                                                                                            t
                                                                                                                ll,




S.   List your spouse's employment history, most recent employer         first.   (Gross monthly pay is before
taxes or other deductions.)
 -Employer
                                 Address                            Dates of   Employment Gross monthly pay




4.  How much cash do you and yoursPouse have? $ t\
Below, state any money you or your spouse have in bank accbunts or in any other financial instifution.

                                                            Amount you   have       Amount your spouse has

                                                            $


                                                            $




If you are a prisoner, you must attach a statement certified by the appropriate instifutional officel showing
aJ.1 receipts, expenditures, and balances during the last six months in your institutional accounts. If you

have multiple accounts, perhaps because you have been in multiple institutions, attach one certified
statement of each account.

5.   List the assets, and their values, which you own or your spouse ow:ns. Do not list clothing and
ordi-nary household furnishin gs.

Home              (Value)                 Other real estate (Vatue)                      Motor veluicle #1            (Value)

          N/k                                     xr   lA t                              Make & year:                    A
           /t
                                                                                         Model:
                                                        (
                                                                                         Registuafion   #




                                                                                                        MISC-14
       Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 3 of 7 PageID #:1066




Motor vehicle   #2    (Vaiue)                Other assets [Value)               Other assets (Value)

Make & year:                                       N/^

                                             T
6.     State every person/ business, or orgalization owing you or your spouse money/ and the,amount owed.

Person owing you or your                     Amount owed to you            Amoult owed      to your spouse

                                                  */t                              t'A
                                             T                                        t

7,     State the persons who rely on you or your spouse for support.

Name
(or, if under 18, initials only)         _         Relationship                       Agu
                                                     -/

                                                                                      T
          tv                                        N/k                                   ,,/4


T                                                                                     _L_
8.  Estimate the average rronthly expenses of you and your fardly. Show separately the amounts paid
by your spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or
anlually to show the rrronthly rate.
                                                          You              Your Spouse
                                             -
Rent or home-mortgage paSrment (include
lot rented for mobile home)
                                                          $h
                                                          ------\-
      Are real-estate taxes included? 9 Yes 9 No                  \
      Is property ilsurance included? 9 Yes 9 No
                                                                  I

Utilities (electricify, heating fu el,                    $l
      watet, sewer, and Telephone)
Home maintenance (repairs and upkeep)                                      $

Food                                                      $-l-              $

Clothing                                                  $--T---           $

Laundry and dry-cleaning                                  $--I---           $

Medical and dental expenses                               $l                $

Transportation (not including motor vehicle payments      ,r-J-
RecreatiorL ente
Insurance (not r
     in Mortgag                                                                                {ISC-14
       Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 4 of 7 PageID #:1067




             Homeowner'sorrenter's                       $ \                   $     \
             Lire                                        $\                    t-+-
             Hearth$l                                                          $l
             MotorVehicle                                $     I               $         I


             other:                                      $ \                   $---L
Taxes (not ded.ucted from wages or included    in   Mortgag" \                           I

   pavments)(specifv):                                   $    \                $         I



Installmentpayments                                    '$      I               $         I

    Motorvehicle                                         $                     $
                                                               I                         |
        Cred.itcard(name)i-                              $     I               $         I

        Departmentstore(na:ne):                         $      I               $             I
             other:-$l$l
AJimony, maintenance, and support paid to       others $         I     $       I

Regular expenses   for operation   of business, professio",t    I      $                         I
     or farm (attach detailed statement)
                                                                 I             I
Other(specify):                                           $            $       I
Total monthly expenses                                    $---\- .\    $                     I

g. Do you expect any major changes to your monthly incomeor expenses or in your assets or liabilities
durine the next 12 months?
      " ./
tr Yes ffio       Lf yes, d.escribe on an attached sheet.

10.    Have you paid   will you be paying - an attorney a;ty{oney
                           or                                         f.or services i.rr connection with this
                       -
case, including the completion of this form? tr Yes f,}4{io

If   ves. how much?   $ -Sl
                       ---.=-
If   yes, state the attorney's name, address, and telephone number:

                            N,./tr



11.    Have you   paid-or will you be paying-anyone other than an aftorney      (such as a paralegal or        a

typist) urry moo"y for serr.iies in connection with this case, including the completion of this form?

D    Yes   -K
If   yes, how much? $

If yes, state the person's narne/ address, and telephone number:



                                                                                                     MISC-14
       Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 5 of 7 PageID #:1068




12. Provide any other information         that   will help explain why you cannot   pay the docket fees for yow
appeal.

13. State the [city and statelo{   yorr.tagrt re.sidence.




Your daytime phone nu-rrber:       L--J     __-.7------7-
                                              AJ

Your   aqe: /       Your vears or    r"noorrJ             I

past four digits ofl your social-securify nurtber:


                                                    -r/
                                            Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 6 of 7 PageID #:1069
       sdsi   ti   i'   l




b!l "ffi,ru,
     :                                       r:
                                        ++#'ti                      foH
H!$                                                                   - oN
                                                                    3=5
                                                                    6rxx --
                                                                    Pe8- s?     O;
                                                                                   r5

                            s:                                      sft':ig.aF
                        s:
ffi                 1#
                        :"5
                        .H                                                                                   r
                                                                                                             Uo
                                                                                                             7-cDSL
                                                                                                             .=-
                                                                                                                 n:-
                                                                                                             a"t),76
                                                                                                             nr t    O      *   4,                            f-
                                                                          rlu
                                                                          F'li
                                                                               o
                                                                               O                    -SoF=rq
                                                                                                   :ta   -; .a
                                                                                                              -    ui   t


                                                                                                                                            o            =
                                                                                                                                                              t
                                                                     N    TJE O
                                                                          oll
                                                                          ile
                                                                          ri                       S?
                                                                                                   L\.=T-
                                                                                                         aco E'T
                                                                                                   $-Ea'-;
                                                                                                             (JI:
                                                                                                                                            III
                                                                                                                                                  P
                                                                                                                                                        zO
                                                                                                                                                        p9
                                                                                                                                                        5i;
                                                                                                                                                  =#F
                                                                                                    I
                                                                                                   NJ.:t\LJJ
                                                                                                      --


                                                                                                   N                                        Id
                                                                                                                                            =
                                                                                                                                                  -rr
                                                                                                                                                  e   oE
                                                                                                                                                      grQ
                                                                                                   N
                                                                                                    ..t
                                                                                                                                            o     e)
                                                                                                                                                  t.t
                                                                                                                                                        Sa
                                                                                                                                                        a-'
                                                                                                                                            EI          J- \./
                                                                                                                                                        FE
                                                                                                                                                           t!
                                                                                                                                                           J
                                                                                                                                            \              o




                                                                                           [ffi
                                                                                           ;'.,.        ,'
                                                                                           :i:i,j+:',
                                               :                                                                                      tr
                                                                                                                                      *!
                                                                                                                                      ri
              a
              a
                                               :((1                                                                                   tr
                                               :      A
              G                                ::     L'J
           Cr                                                                                                                         r{
            !r              ,.,                                                                                                       rL
           ;O:                                 :      a
                                                                                                                                     Ir
            rl
        ,.d,- r;    o:,     'J

        Yl                                                                                                                           rl
     hii -"Iry
                                  0-'


                                               -N *
        q'-,P

                                               -==                                                                                   E
 't;-x
 '/u        .a                                                                                                                       C
        dA                  Y
                                               -\
                                               =--\\                                                                                 E
 =triU0Tl
 ^',cJorm-q,]                                                                                                                        EI
 $=;ioE.
 r.-irr-0.0-]                                  -(\                                                                                   LJ-)
                                                                                                                                     -f-
 CO
 t\
                                               -\-
                                               -                                                                                     rl

 l:\
                                                                                                                                     r-
                                                                                                                                     -l
  ls                                                                                                                                 tf
                                                                                                                                     r-
Case: 1:04-cr-00970 Document #: 231 Filed: 12/04/19 Page 7 of 7 PageID #:1070




                                                                                                                                       i.               I


                                                                                                                              .t
                                                                                                                             ., ,,,iit
                                                                                                                                   r        !t     Lr

                                                                                                       ,ti          \.       .'..                , ,'
                                                                                         ,,   l
                                                                                                       .L.      ,i.,,;,.".
                                                                                                       '',.a..'.'
                                                                                                        ',;1,

                                                                                                  .J
                                                                                                             t



                                     n
                                     ')         u     =
                                                      t1t!
                                                             -   4'.-a


                                     ;lr=[rlit      i.':3 (.,
                                     i , :-'1, ,t J: :: _l il
                                      i,ir,r(;i:Iii3!fii --                fit
                                      !,-: . .,9r..,i.,..                  ;J
                                     i       ;,A.- + 1, ,*        "1       P
                                     ii ,,.. i;EPli
                                         I
                                             r .a r:. ''i :, i.'
                                                  ''.:i:
                                                                 r:;l      o
                                                             -j _-'l I 't" )
                                                                       (J
                                      : :.' r: !l         l' r) :il        ;o
                                                                           I
                                     :..   -:   '   t! :u              U       I-- ;t,

                               J:,
                                              r:u'-ir(''l rrl i'[5=
                                     i;,;rilLitl
                                     i,--:':.                  ,(
                                                      (;l:e i,ii
                                     j:'l : E;
                               (.
                                     i':                          C
                               :.               I:: r..rr-pl
                               r
                               I
                                     !;',iII:nrr;ili    !FG
                                                        ef,,p
                                                              --
                                     Lt','!;i i:li'Iill
                               (,)

                                     -  .':i;"r'-lfq             Ii;il            a:
                                     ii,,e,ini,i::l
                                     !. .)z.Zt -9, ;:l Hr'       .,1               nJ


                                         fir . i,il I
                                     iutl;i:
                                     ii7        .I'   r,         "'
                                                      P-arr
